279 S.W.3d 240 (2009)
In the Interest of: C.L.K, Jr.; O.R.M.; A.D.S.; T.W.S.; and R.E.S.
No. ED 92057.
Missouri Court of Appeals, Eastern District, Division Three.
March 24, 2009.
Kathryn J. Synor, Troy, MO, for Appellant.
Christopher A. Koster, Gary Gardner, Jefferson City, MO, for Respondent Missouri Department of Social Services.
Brian Robert Sinclair, Troy, MO, for Respondent Juvenile Officer.
Larry Dale Nesslage, Troy, MO, Guardian Ad Litem.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
P.M. and B.M. appeal from the trial court's termination of their parental rights. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. In re A.S.O., 52 S.W.3d 59, 63 (Mo.App. W.D. 2001). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).